 



Exhibit 10.4
CENTENNIAL COMMUNICATIONS CORP.
Non-Qualified Stock Option Agreement
<<Date>>

     
Employee/Optionee:
  <<Name>> <<Last_NAME>>
 
   
Number of shares of
  <<Options>>
Common Stock subject
   
to this Agreement:
   

          Pursuant to the Centennial Communications Corp. and its Subsidiaries
1999 Stock Option and Restricted Stock Purchase Plan (the “Plan”), the Board of
Directors of Centennial Communications Corp. (the “Company”) has granted to you
on this date an option (the “Option”) to purchase in the aggregate, on the terms
and subject to the conditions set forth herein, <<Options>> shares of the
Company’s Common Stock, $.01 par value (“Common Stock”). Such shares (as the
same may be adjusted as described in Section 10 below) are herein referred to as
the “Option Shares”. The Option shall constitute and be treated at all times by
you and the Company as a “non-qualified stock option” for Federal income tax
purposes and shall not constitute and shall not be treated as an “incentive
stock option” as defined under Section 422(b) of the Internal Revenue Code of
1986, as amended (the “Code”). The terms and conditions of the Option are set
out below.
          1. Date of Grant. The Option is granted to you on <<Date>> (the “Grant
Date”).
          2. Termination of Option. Your right to exercise the Option (and to
purchase the Option Shares) shall expire and terminate in all events on the
earlier of (i) ten years from the Grant Date or (ii) the date provided in
Section 8 below in the event you cease to be employed by the Company or any
“Subsidiary” or “Parent” thereof (“Subsidiary” and “Parent” are defined herein
as defined in the Plan).
          3. Option Price. The purchase price to be paid upon the exercise of
the Option is $<<Price>> per share, the fair market value of a share of Common
Stock (as determined by the Board of Directors of the Company) on the Grant Date
(subject to adjustment as provided in Section 10 hereof).
          4. Vesting. Commencing on                      (one year anniversary
of Grant Date) and on each of the three anniversaries of such date, in the event
that you are employed on a full-time basis by the Company or any subsidiary or
parent thereof on such date, you shall

 



--------------------------------------------------------------------------------



 



become entitled to exercise the Option with respect to 25% of the Option Shares
(rounded to the nearest whole share) until the Option expires and terminates
pursuant to Section 2 hereof.
          5. Additional Provisions Relating to Exercise. (a) Once you become
entitled to exercise the Option (and purchase Option Shares) as provided in
Section 4 hereof, such right will continue until the date on which such Option
expires and terminates pursuant to Section 2 hereof, unless otherwise stipulated
herein. Notwithstanding anything contained herein to the contrary, no new rights
to exercise the Option with respect to any Option Shares shall be acquired under
Section 4 hereof after the date on which you cease to be employed on a full-time
basis by the Company or any Subsidiary or Parent thereof.
          (b) The Compensation Committee of the Board of Directors of the
Company (the “Committee”), in its sole discretion, may at any time accelerate
the time set forth in Section 4 at which the Option may be exercised by you with
respect to any Option Shares.
          6. Exercise of Option. To exercise the Option, you must deliver a
completed copy of the attached Option Exercise Form to the address indicated on
the Form, specifying the number of Option Shares being purchased as a result of
such exercise, together with payment of the full option price for the Option
Shares being purchased. Payment of the option price must be made in cash or by
check or such other consideration acceptable to the Committee in its sole
discretion. You may also exercise the Option in accordance with such other
procedures adopted by the Committee from time to time.
          7. Transferability of Option. You may not transfer the Option (other
than by will or the laws of descent and distribution). The Option may be
exercised during your lifetime only by you.
          8. Termination of Employment. (a) In the event that (i) your
employment by the Company or any Subsidiary or Parent thereof is terminated by
such entity for “cause” or (ii) you terminate your employment by such entity for
any reason whatsoever other than as a result of your death or disability, then
the Option may only be exercised within one month after the date on which you
ceased to be so employed, and only to the extent that you could have otherwise
exercised the Option as of the date on which you ceased to be so employed.
          (b) In the event that you cease to be employed on a full-time basis by
the Company or any Subsidiary or Parent thereof for any reason other than a
termination specified in Section 8(a) above, then the Option may only be
exercised within three months after the date on which you ceased to be so
employed, and only to the extent that you could have otherwise exercised the
Option as of the date on which you ceased to be so employed.
          (c) In the event that you cease to be employed on a full-time basis by
the Company or any Subsidiary or Parent thereof by reason of a “disability”,
then the Option may only be exercised within one year after the date you cease
to be so employed, and only to the same extent that you were entitled to
exercise the Option on the date you ceased to be so employed by reason of such
disability and had not previously done so.

2



--------------------------------------------------------------------------------



 



          (d) In the event that you die while employed by the Company or any
Subsidiary or Parent thereof (or die within a period of one month after ceasing
to be employed by the Company or any Subsidiary or Parent thereof for any reason
described in Section 8(a) above, within a period of three months after ceasing
to be so employed for any reason described in Section 8(b) above or within a
period of one year after ceasing to be so employed for any reason described in
Section 8(c) above), then the Option may only be exercised within one year after
your death. In such event, the Option may be exercised during such one year
period by the executor or administrator of your estate or by any person who
shall have acquired the Option through bequest or inheritance, but only to the
same extent that you were entitled to exercise the Option immediately prior to
the time of your death and you had not previously done so.
          (e) Notwithstanding any provision contained in this Section 8 to the
contrary, in no event may the Option be exercised to any extent by anyone after
the tenth anniversary of the Grant Date.
          9. Representations. (a) You acknowledge receipt of a copy of the
Information Statement Regarding the Centennial Communications Corp. and its
Subsidiaries 1999 Stock Option and Restricted Stock Purchase Plan, prepared and
distributed by the Company pursuant to the Registration Statements on Form S-8
filed by the Company with the Securities and Exchange Commission on or about
December 7, 1999 and November 28, 2001.
          (b) You further represent and warrant that you understand the Federal,
state and local income tax consequences of the granting of the Option to you,
the acquisition of rights to exercise the Option with respect to any Option
Shares, the exercise of the Option and purchase of Option Shares, and the
subsequent sale or other disposition of any Option Shares. In addition, you
understand that the Company will be required to withhold Federal, state or local
taxes (including social security and Medicare taxes) in respect of any
compensation income realized by you as a result of the exercise of the Option,
which compensation income shall generally equal the excess of the fair market
value of any Option Shares received upon exercise of the Option at the time of
exercise over the exercise price of the Option. To the extent that the Company
is required to withhold any such taxes, you hereby agree that the Company may
deduct from any payments of any kind otherwise due to you an amount equal to the
total Federal, state and local taxes required to be so withheld, or if such
payments are inadequate to satisfy such Federal, state and local taxes, or if no
such payments are due or to become due to you, then you agree to provide the
Company with cash funds or make other arrangements satisfactory to the Company
regarding such payment. It is understood that all matters with respect to the
total amount of taxes to be withheld in respect of any such compensation income
shall be determined by the Board of Directors in its sole discretion.
          10. Adjustment. (a) In the event that the Committee determines that
dilution or enlargement of benefits under the Plan and the outstanding Awards
thereunder will occur as a result of any reorganization, merger or
consolidation, recapitalization, reclassification, stock split, split-up,
combination or exchange of shares, distribution, declaration of any dividends
(whether payable in Common Stock, cash or other property) or other similar
transaction or event, the Committee shall, subject to the provisions of Section
10(c) below if the circumstances therein

3



--------------------------------------------------------------------------------



 




specified are applicable, make such equitable changes or adjustments as it deems
necessary or appropriate in order to prevent such dilution or enlargement of
benefits under the Plan and the
outstanding Awards thereunder, to any or all of (i) the number of shares of
Common Stock (and the option price per share) subject to the unexercised portion
of any outstanding Option (to the nearest possible full share); provided,
however, that the limitations of Section 424 of the Code shall apply with
respect to adjustments made to ISOs, (ii) the number of shares of Common Stock
to be acquired pursuant to an Award, and (iii) the number of shares of Common
Stock for which Options and/or Awards may be granted under the Plan, as set
forth in Section 4.1 hereof. All such adjustments shall be effective, final,
binding and conclusive on all persons.
          (b) If any capital reorganization or reclassification of the capital
stock of the Company or any consolidation or merger of the Company with another
entity, or the sale of all or substantially all its assets to another entity,
shall be effected in such a way that holders of Common Stock shall be entitled
to receive stock, securities or assets (including cash) with respect to or in
exchange for Common Stock, then, subject to the provisions of Section 10(c)
below if the circumstances therein specified are applicable, each holder of an
Option shall thereafter have the right to purchase, upon the exercise of the
Option in accordance with the terms and conditions specified in the option
agreement governing such Option and in lieu of the shares of Common Stock
immediately theretofore receivable upon the exercise of such Option, such shares
of stock, securities or assets (including, without limitation, cash) as may be
issued or payable with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of shares of such Common Stock
immediately theretofore so receivable had such reorganization, reclassification,
consolidation, merger or sale not taken place.
          (c) Notwithstanding Sections 10(a) and 10(b) hereof, in the event of
(i) any offer to holders of the Company’s Common Stock generally relating to the
acquisition of all or substantially all of their shares, including, without
limitation, through purchase, merger or otherwise, or (ii) any proposed
transaction generally relating to the acquisition of substantially all of the
assets or business of the Company (herein sometimes referred to as an
“Acquisition”), the Committee may, in its sole discretion, cancel any
outstanding Options (provided, however, that the limitations of Section 424 of
the Code shall apply with respect to adjustments made to ISO’s) and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Committee acting in good
faith) equal to the product of (A) the number of shares of Common Stock (the
“Option Shares”) subject to the Options so cancelled multiplied by (B) the
amount, if any, by which (1) the formula or fixed price per share paid to
holders of shares of Common Stock pursuant to such Acquisition exceeds (2) the
option price applicable to such Option Shares.
          11. Continuation of Employment. Neither the Plan nor the Option shall
confer upon you any right to continue in the employ of the Company or any
Subsidiary or Parent thereof, or limit in any respect the right of the Company
or any Subsidiary or Parent thereof to terminate your employment or other
relationship with the Company or any Subsidiary or Parent thereof, as the case
may be, at any time.

4



--------------------------------------------------------------------------------



 



          12. Plan Documents. This Agreement is qualified in its entirety by
reference to the provisions of the Plan, which are hereby incorporated herein by
reference.
          13. General Provisions. (a) This Option Agreement shall be governed by
and construed in accordance with the laws of the State of New York. If any one
or more provisions of this Agreement shall be found to be illegal or
unenforceable in any respect, the validity and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby.
          (b) This Option Agreement and the Plan contain the entire agreement
between the Company and you relating to the Option. Except as expressly provided
in this Agreement or the Plan with respect to certain actions permitted to be
taken by the Board of Directors of the Company or the Committee (as defined in
the Plan) with respect to this Agreement and the terms of the Option, this
Agreement may not be amended, modified, changed or waived other than by written
instrument signed by the parties hereto.
          (c) This Option Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
          Please acknowledge receipt of this Agreement by signing the enclosed
copy of this Agreement in the space provided below and returning it promptly to
the Secretary of the Company.

                  CENTENNIAL COMMUNICATIONS CORP.
 
           
 
  By   /s/ Michael J. Small    
 
           
 
      Michael J. Small    
 
      Chief Executive Officer    

Accepted and Agreed to
as of << Date>>

     
 
   
<< Name >> <<Last_NAME>>
   

5



--------------------------------------------------------------------------------



 



CENTENNIAL COMMUNICATIONS CORP.
STOCK OPTION AND RESTRICTED STOCK PURCHASE PLAN
OPTION EXERCISE FORM
I,                                                                        
         , a Participant under the Centennial Communications Corp. and its
Subsidiaries 1999 Stock Option and Restricted Stock Purchase Plan (the “Plan”),
do hereby exercise the right to purchase                      shares of Common
Stock, $.01 par value, of Centennial Communications Corp. pursuant to the Option
granted to me on <<Date>> under the Plan. Enclosed herewith is
$                    , an amount equal to the total exercise price for the
shares of Common Stock being purchased pursuant to this Option Exercise Form.

                         
Date:                     
                                             
 
          << Name >> <<Last_NAME>>
       

Send a completed copy of this Option Exercise Form to:
Centennial Communications Corp.
Corporate Office
3349 Route 138, Bldg. A
Wall, New Jersey 07719
Attention: Chief Financial Officer

6